Fourth Court of Appeals
                                San Antonio, Texas
                                     September 9, 2019

                                   No. 04-19-00374-CV

                                     Adam REPOSA,
                                        Appellant

                                             v.

                          Keith HENNEKE and David Escamilla,
                                     Appellees

              From the 425th Judicial District Court, Williamson County, Texas
                               Trial Court No. 18-1071-C425
                         Honorable David Peeples, Judge Presiding


                                      ORDER
       Mandie M. Alvarez’s notification of late reporter’s record is hereby GRANTED. Time is
extended to October 4, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court